Citation Nr: 0316952	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  95-16 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to an initial disability rating in excess of 
30 percent for residuals, torn rotator cuff, Muscle Group IV.

3.  Entitlement to an initial disability rating in excess of 
10 percent for residuals, boxer fracture, right hand.

4.  Entitlement to an initial disability rating in excess of 
10 percent for right ankle sprain.

5.  Entitlement to an initial disability rating in excess of 
10 percent for irritable colon with chronic gastritis and 
painful ribs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty until May 1992 for a total 
of more than 15 years.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 1993 rating 
decision by the Philadelphia, Pennsylvania, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to higher initial ratings for the 
veteran's service-connected disabilities on appeal will be 
addressed in the remand portion of this decision.


FINDING OF FACT

Chronic right patellar tendonitis was present during the 
veteran's military service.


CONCLUSION OF LAW

Chronic right patellar tendonitis was incurred in the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the following decision, there is no prejudice to 
the veteran by the Board proceeding at this time (on the 
issue of entitlement to service connection for right patellar 
tendonitis) without reviewing the notice/development 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.102, 
3.159.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service medical records indicate that the veteran made 
complaints of right knee problems beginning in the early 
1980s.  Findings involving the right knee made during service 
have included chronic right patellar tendonitis.  Multiple 
references to this disorder were made by physicians in 
connection with the veteran's May 1992 service separation 
examination.  These comments included the designations 
"recurrent" and "chronic."   Post-service records, 
including a January 2000 VA orthopedic examination, also 
reflect this diagnosis.  The record reflects that the veteran 
has made complaints of and been diagnosed with right knee 
problems since service, including at a VA examination just 
five months following the veteran's discharge from service.  
As such, the Board finds that a grant of service connection 
for a right knee disorder (right patellar tendonitis) is 
warranted.


ORDER

Service connection for right patellar tendonitis is granted.


REMAND

The Board is required to address the Veteran's Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA shall 
make reasonable efforts to notify claimants of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist 
a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).

The Board here observes that a review of the claims file 
reveals that the veteran has not been notified of the 
provisions of the VCAA (pertaining to the issues of increased 
initial disability ratings for his service-connected 
disabilities).  Therefore, it is apparent that the Board must 
remand these issues to ensure that the veteran is properly 
notified of the VCAA and to determine whether all evidence 
needed to consider those claims has been obtained.

Therefore, in order to ensure due process, the case is 
REMANDED for the following actions:

1.  Additional development contemplated 
by the VCAA should be undertaken, 
including, but not limited to, informing 
the veteran of the provisions of the VCAA 
as it applies to the veteran's increased 
rating claims.  

2.  The entitlement to increased initial 
disability ratings for the service-
connected disabilities should again be 
reviewed.  If the benefits sought are not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the claim, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional argument and/or evidence he desires 
to have considered in connection with this appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                     
______________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



